Citation Nr: 1434761	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-22 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to August 18, 2010 for service-connected post-traumatic stress disorder (PTSD) and in excess of 70 percent since August 18, 2010.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this appeal, the RO increased the Veteran's rating for post-traumatic stress disorder to 70 percent, effective August 18, 2010, which is reflected on the first page of this decision.  

The Veteran testified at an April 2014 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran's mother also testified.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim of service connection for hearing loss, the Veteran has indicated a worsening of this condition, which warrants additional development to include updating the medical record and affording the Veteran another VA examination.  At the April 2014 hearing, the Veteran told the undersigned VLJ that he had been fitted with a hearing aid in his right ear at the Dorn VA Medical Center (Dorn VAMC) approximately two years ago.  The hearing aid appears to have been fitted sometime after the audiological examination in June 2012, documentation of which is not of record.  An effort to obtain these records as well as other available records should be made.  With the update of the record, the Board finds that the Veteran should also be afforded a medical examination that takes into account the entire record to make a finding as to whether that the Veteran's hearing loss may be service connected.    Since tinnitus is a condition also impacting the Veteran's hearing, it is considered inextricably intertwined with the hearing loss claim, and should also be remanded.  

The Board is also compelled to remand this appeal to ensure the Veteran's due process rights are preserved with regard to his increased rating claim for PTSD.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2013).  In April 2014, the Veteran underwent a VA compensation and pension examination for post-traumatic stress disorder (PTSD) and unemployability.  This evidence comes nearly a year after the most recent supplemental statement of the case (SSOC) in June 2013.  The RO, as the Agency of Original Jurisdiction (AOJ), is required to consider this new evidence in a readjudication of the claim in the first instance, and provide the Veteran and his representative appropriate time to respond.  

Furthermore, the Veteran has a pending claim for a total disability rating based on individual unemployability due to service-connected disability, specifically PTSD (TDIU).  Although the claim was previously denied by a Decision Review Officer in November 2013, the RO wants to adjudicate the claim based on this new evidence.  The RO has indicated a need to review the paper claims file, which is presently in the Board's jurisdiction, in order to fully adjudicate the TDIU claim. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Update the Veteran's VA treatment records concerning the Veteran's hearing loss disabilities (bilateral hearing loss and tinnitus) and PTSD from May 2011 to the present.  All efforts to obtain all pertinent and non-duplicative records should be fully documented, and the VA facilities contacted must provide a negative response if records are unavailable.  The AOJ should make a special attempt to obtain treatment records pertaining to the Veteran's hearing loss from the Dorn VA Medical Center. 

2.  After the above development is completed, schedule the Veteran for an appropriate VA medical examination to ascertain the nature and etiology of his claimed hearing disabilities.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A detailed opinion is requested as to the following:

(a)  Hearing Loss

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset during service or is otherwise related to service?  The examiner should discuss the Veteran's exposure to noise during service and after service in the response. 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was caused by anti-inflammatory medications taken for a service connected disability?  The examiner should reference the audiological examination reports from June 2012 and October 2012 in the response.  


(b)  Tinnitus

Is it at least at likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset during service or is otherwise related to service?  A discussion of the Veteran's noise exposure in and after service as well as any relationship to service-connected anti-inflammatory medications should be included in the examiner's response.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, the RO should readjudicate the Veteran's service connection claims for hearing loss and tinnitus, and increased rating claim for PTSD on the merits.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



